DETAILED ACTION

Response to Arguments
Rejections to claims 1, 8 and 15 under 112(b) are withdrawn in light of amendment.
Applicant's arguments filed on page 7 with regards rejections to claims 2, 9 and 16 under 112(b) to have been fully considered but they are not persuasive.
Applicant argues that 

    PNG
    media_image1.png
    231
    750
    media_image1.png
    Greyscale

	The office respectfully disagrees. Neither MPEP 2173.05(b) nor Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 states  “substantially equal” is a definite limitation.  On the contrary,  MPEP 2173.05(b) clearly states “The use of relative terminology in claim language, including terms of degree… Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification”.  In Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010, the court The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal”, since ‘Words similar to those used in the Knop claims appear in prior art patents that were of record in the district court, dealing with similar technology. For example, claim 1 of U.S. Patent No. 3,305,870 to Webb describes a "radiation pattern whose magnitudes in both the E and H planes are substantially equal"’.   However, in current context, which claims “a number of the convolutional layers of the learning model is substantially equal to a number”,  is not analogous to the  art of illumination/radiation patterns in the court case,  since the numbers in context are integers, two numbers are equal or not equal, no ambiguity; how can two integer numbers be “substantially equal”?  Also,  applicant does not provide evidence to support the argument that an ordinary skill in the art would have known how to interpret “a number of the convolutional layers of the learning model is substantially equal to a number”. Therefore the language “substantially equal” is not acceptable in instant application.
Rejections  under 101 are withdrawn in light of amendment.
New claim limitations are addressed in current office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 2, 9 and 16, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The office concludes that because claims 2, 9 and 16 are indefinite under 35 U.S.C. § 112(b), these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003)(“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP § 2173.06 and the USPTO' s policy of trying to advance prosecution by providing prior art rejections even though the claims are indefinite, these indefinite claims are construed and the prior art is applied as much as practically possible.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8,10-15, 17-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by CHENG ( CN 111598108)

Regarding claim 1, CHENG teaches a method comprising: 
performing, at a convolutional layer of a learning model, down-sampling convolution upon image features(Page 2,  a, a multi-scale convolution module ) outputting to a higher convolutional layer,
the learning model including a plurality of convolutional layers arranged in a top-bottom hierarchy, a level of the higher convolutional layer being higher than a level of the convolutional layer in the top-bottom hierarchy, a sampled resolution of the higher convolutional layer being smaller than a sample resolution of the convolutional layer(S1 to S5  in Fig. 2) ; 
performing, at the convolutional layer, convolution (Page 2, to extract multi-scale convolution characteristic of the input image) upon same resolution image features; 
receiving, at the convolutional layer, lower resolution image features from the higher convolutional layer( Page 2, the convolution characteristic of all branches); and 
fusing, at the convolutional layer, the lower resolution image features received from the higher convolutional layer with the same resolution features convoluted at the same convolutional layer(Page 2, fused by means of element-by-element addition).

Regarding claim 3, CHENG teaches the method the method of claim 1, wherein a down-sampling convolution comprises a strided convolution, a pooling convolution ( Page 4, global average pool), or a combination thereof.

Regarding claim 4, CHENG teaches the method of claim 1, further comprising a bottommost convolutional layer of the learning model passing highest resolution features to a higher convolutional layer(Page 2,  a, a multi-scale convolution module ).
Regarding claim 5, CHENG teaches the method of claim 1, wherein the lower resolution image features and the same resolution image features are fused by a weighted combination of a sum of the lower resolution image features and same resolution image features and a product of the lower resolution image features and the same resolution image features( Page 4, the weight of the ith branch, weighting the all branches).
Regarding claim 6, CHENG teaches the method of claim 1, further comprising an attention mapping module performing ( Page 4, fused feature M) more than one attention mapping upon features from the fusing to generate an attention map of the fused features ( Page 4, used to calculate the attention of the convolutional feature).
Regarding claim 7, CHENG teaches the method of claim 6, wherein at least one attention mapping performed is a parallel unary attention operation ( Page 4, the channel-based attention mechanism, which is dedicated to calculating a channel-based attention vector d belongs to (N + 1) * C).

Claims 8, 10-14 and 15, 17-20 recite the system and computer-readable storage medium for the method of claims 1, 3-7.  Since CHENG also teaches and computer-readable storage medium (Page 2, CPU, memory), claims  8, 10-14 and 15, 17-20 are also rejected.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661


/Jiangeng Sun/Examiner, Art Unit 2661